DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed3/4/21, with respect to claim 28 have been fully considered and are persuasive.  The rejection of claim 28 under 35 USC 112(b) has been withdrawn.
Applicant’s arguments with respect to claim(s) 28-43 and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 25-32, 35-36, 38 and 40-44 is/are rejected under 35 U.S.C. 103 as being obvious over Poll US 2006/0077511 in view of Altman et al US 2017/0275197.
Regarding claim 25, Poll teaches a switchable glazing unit (fig. 9) comprising at least one (a first) glazing pane ((14) and at least one (a first) pane of glazing material, the first glazing panel being spaced apart from the first pane of glazing material by a perimeter seal, wherein the first glazing panel 
Regarding claim 26, the Poll teaches the first opacity is greater than the second [0089].
Regarding claim 27, Altman teaches a laser cut edge (see abstract).
Regarding claim 28, Altman teaches edge strengths of greater than 60 MPa.  As in the claim 25 rejection, it can easily be applied to the first edge of first/second glass sheet.

Regarding claim 30, the reference teaches the first and/or second sheet of glass has passed a pre-determined selection criteria prior to and/or after being incorporated in the first glazing panel and/or the switchable glazing unit as the predetermined selection criteria can be completely arbitrary to meet the claim limitation since there are no limitations on this selection criteria.
Regarding claim 31, the reference teaches he first pane of glazing material has a first major surface and an opposing second major surface, further wherein the first and/or second major surface of the first pane of glazing material has a coating on at least a portion thereof, and/or wherein the first glazing panel comprises a low emissivity coating on one or more exposed major surface thereof [0079].
Regarding claim 32, the reference teaches a second glazing panel spaced apart from the first glazing panel by a perimeter seal (44).
Regarding claim 35, the reference teaches a framing system such that the first glazing panel and/or the first pane of glazing material are surrounded by the framing system., preferably wherein a portion of the framing system covers a region of one or both major surfaces of the switchable glazing unit such that visible light is prevented from passing through the switchable glazing unit in the region covered by the portion of the framing system [0107]-[0108].
Regarding claim 36, the reference teaches the first and/or second electrode layer of the first glazing panel comprises at least one layer of tin oxide [0071].
Regarding claim 38, the reference teaches the first sheet of glass of the first glazing panel is joined to the second sheet of glass of the first glazing panel by at least one (a first) barrier, the first barrier defining a periphery of a cell volume in which the layer of liquid crystal material of the first glazing panel is contained. 


Regarding claim 40 the reference teaches a building comprising a switchable glazing unit according to claim 25, wherein the optical path of sunlight through the switchable glazing unit passes through the first glazing panel before passing through the first pane of glazing material or wherein the optical path of sunlight through the switchable glazing unit passes through the first pane of glazing material before passing through the first glazing panel [0089] discloses both orders.
Regarding claim 41, the reference teaches a cell for containing a liquid crystal material, the cell comprising a first sheet of glass (fig. 4 14) having a first major surface, a second opposing major surface and at least one (a first) edge between the first and second major surfaces of the first sheet of glass; a second sheet of glass (opposite 14) having a first major surface, a second opposing major surface and at least one (a first) edge between the first and second major surfaces of the second sheet of glass; a first electrode layer (34) on at least a portion of the first major surface of the first sheet of glass; a second electrode layer (32) on at least a portion of the first major surface of the second sheet of glass; and a barrier (36) between the first electrode layer and the second electrode layer, wherein the first edge of the first sheet of glass has been coated with a sealing material (44). 
	Regarding claim 42, the reference teaches the first electrode layer (32) of the cell faces the second electrode layer(34) of the cell.
	Regarding claim 43, the reference teaches a method of making a switchable glazing unit comprising at least one glazing panel, the method comprising the steps: (i) providing a first sheet of glass (14)having a first major surface and a second opposing major surface; (ii) depositing at least one (a first) barrier (36) on the first major surface of the first sheet of glass to delimit at least one (a first) portion of the first major surface of the first sheet of glass; (iii) positioning a layer of liquid crystal material (148) on the first portion of the first major surface of the first glass sheet; (iv) providing a second sheet of 
Regarding claim 45, Altman teaches edge strengths of 300 MPa (see abstract).  As in the claim 25 rejection, it can easily be applied to the first edge of first/second glass sheet.
	
Claim(s) 25, 32 and 33-37 and 39 is/are rejected under 35 U.S.C. 103 and being upatentable over Li US 2013/0093969 in view of Lynam US 507673. 
Regarding claim 25, the Li teaches a switchable glazing unit comprising at least one (a first) glazing panel and at least one (a first) pane of glazing material (14), the first glazing panel 112) being spaced apart from the first pane (111)of glazing material  , wherein the first glazing panel comprises a first sheet of glass,  a second sheet of glass and a layer of liquid crystal material (118), the first sheet of glass having a first major surface, a second opposing major surface and at least one (a first) edge between the first and second major surfaces of the first sheet of glass; the second sheet of glass having a first major surface, a second opposing major surface and at least one (a first) edge between the first and second major surfaces of the second sheet of glass; there being a first electrode layer (116) on at least a portion of the first major surface of the first sheet of glass and a second electrode layer (115)on at least a portion of the first major surface of the second sheet of glass; wherein the layer of liquid crystal material is between the first electrode layer and the second electrode layer, the first and second electrode layers being connectable to an electrical power supply (122), further wherein when no voltage is applied to the first and second electrode layers, the liquid crystal layer has a first opacity, and upon applying a suitable voltage between the first and second electrode layers, the liquid crystal layer has a second opacity different to the first opacity. 
Li does not teach the first glazing panel being spaced apart from the first pane of glazing material by a perimeter seal however Lynam teaches a first glazing panel being spaced apart from the first pane of glazing material by a perimeter seal however it would have been obvious to one of ordinary skill in the art to modify Li in view of Lynam as a seal is necessary for any liquid crystal cell.
Li and Lyman omits wherein the first edge of the first glass sheet has an edge strength greater than 50 MPa and/or wherein the first edge of the second sheet has an edge strength greater than 50 MPa.  Altman teaches a method for yielding high strength glass (see [0014]) providing tight dimensional tolerances, good edge quality.  This could be applied to any or all of the edges of the first/second glass sheets.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Poll in view of Altman to provide providing tight dimensional tolerances, good edge quality.
Regarding claim 32, Li does not teaches a second glazing panel spaced apart from the first glazing panel by a perimeter seal.  Li shares a substrate with both glazing panels however Lynam teaches the two configurations as obvious over one antoher (see fig. 1 and 2).  Sharing a panel allows for reduced thickness however using separate panels allows for more modularity thus it would have been obvious to one of ordinary skill in the art to modify Li in view of Lynam to enhance modularity.
Lynam teaches a second glazing panel spaced apart from the first glazing panel by a perimeter seal (see fig. 2).  
Regarding claim 33, Li teaches the second glazing panel comprises a first sheet of glass sheet of the second glazing panel (111), a second sheet of glass of the second glazing panel and a layer of liquid crystal material of the second glazing panel, the first sheet of glass of the second glazing panel having a first major surface, a second opposing major surface and at least one (a first) edge between the first and second major surfaces of the first sheet of glass of the second glazing panel; the second sheet of glass of the second glazing panel (see fig. 2) having a first major surface, a second opposing major surface and at least one (a first) edge between the first and second major surfaces of the second sheet of glass of the second glazing panel; there being a first electrode layer on at least a portion of the first major surface of the first sheet of glass of the second glazing panel and a second electrode layer on at least a portion of the first major surface of the second sheet of glass of the second glazing panel, wherein the layer of liquid crystal material (117) of the second glazing panel is between the first electrode layer of the 
Regarding claim 34, the references do not explicitly teach second glazing panel comprises a low emissivity coating on one or more exposed major surface thereof however such coatings would be considered obvious to one of ordinary skill in the art to improve the energy efficiency of the window.
Regarding claim 37, Li does discloses a specific thickness however a layer of liquid crystal material of the first glazing panel is at least 5 .mu.m thick and/or less than 100 that falls within this range [0044]. 
Regarding claim 39, Li teaches the layer of liquid crystal material of the first glazing panel comprises at least one dye [0041].
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871